EXHIBIT 10.1

 
Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1028
New York, N.Y. 10022














December 18, 2008






Mr. David Kahn
380 Hempstead Avenue, Suite 5
West Hempstead, New York  10017


Dear David:


On behalf of Network-1 Security Solutions, Inc. (the “Company”), this letter
summarizes the terms upon which the Company will continue to retain your
services as Chief Financial Officer of the Company.
 
The Company has agreed to use your services through the year ending December 31,
2010.  In consideration thereof, you shall receive the following compensation
(the “Compensation”):
 
(i)  
$7292 per month from January 1, 2009 through December 31, 2009; and

 
(ii)  
$7657 per month from January 1, 2010 through December 31, 2010.

 
Subject to your execution of this letter agreement, the Company’s Board of
Directors has approved the issuance to you of options (the “Option”) to purchase
100,000 shares of common stock, at an exercise price equal to the closing price
of the Company’s common stock on the date hereof.  The Option shall vest as
follows:  40,000 shares underlying the Option shall vest immediately on grant
and the balance of 60,000 shares shall vest on a quarterly basis in equal
amounts of 7,500 shares beginning March 31, 2009 through December 31,
2010.  Notwithstanding the foregoing, upon a Change in Control of the Company
(as defined below) all of the unvested shares underlying the Option shall become
immediately exercisable and shall become one-hundred percent (100%) vested.
 
 
 

--------------------------------------------------------------------------------

 
For purposes of this letter agreement, a “Change in Control” shall mean, with
respect to the Company, the occurrence of any of the following events:
 
(i)  the shareholders of the Company approve  a merger or consolidation of the
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent more than fifty pecent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, (ii) the
shareholders of the Company approve a plan of complete liquidation of the
Company, (iii) the Company consummates the sale or disposition of all or
substantially all of its assets (other than to a subsidiary or subsidiaries) or
(iv) any other event deemed to constitute a “Change of Control” by the Board of
Directors of the Company.
 
As Chief Financial Officer of the Company you will continue to be responsible,
among other things, for the maintenance of the books and records of the Company,
the preparation of tax returns and financial statements for the Board of
Directors of the Company and for required financial filings with the Securities
and Exchange Commission including certifications required to be signed by you as
Chief Financial Officer.
 
You understand that your relationship with the Company will continue to be as an
independent contractor and not as an employee.  The Company may terminate this
letter agreement and your services at any time for any reason.  However, in the
event your services are terminated without “Good Cause” (as defined below), you
shall be entitled to receive the accelerated vesting of all remaining unvested
shares underlying the Option and the lesser of (i) six months Compensation or
(ii) the remaining balance of the Compensation payable to you through December
31, 2010.  A termination for “Good Cause” shall be defined as follows:  (i)
commission of an act constituting a felony or involving fraud, moral terpitude,
theft or dishonesty which is not a felony and which materially adversely affects
the Company or could reasonably be expected to materially adversely affect the
Company, (ii) failure to perform your duties as Chief Financial Officer which,
if curable, shall not have been cured with 10 days written notice from the
Company, (iii) failure to follow the lawful directions of the Board of Directors
of the Company, which, if curable, shall not have been cured within 10 days
written notice from the Company, or (iv) your material breach of the terms of
this letter agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
It is a great pleasure to have you continue to serve Network-1 Security
Solutions, Inc.  I fully expect that you will continue to make a major
contribution to the Company’s success.  Kindly execute below to confirm your
agreement to the terms set forth herein.
 

         
Sincerely, 
                 
 
 
/s/ Corey M. Horowitz      
Corey M. Horowitz,
     
Chairman and CEO
         

 


Agreed and Accepted:
 
 /s/ David C. Kahn_______________
 
David C. Kahn, CPA
 


 
- 3 -

--------------------------------------------------------------------------------

 
 


 